24 F.3d 244NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jane Ellen BENSON, Petitioner-Appellant,v.CENTRAL CALIFORNIA WOMEN'S FACILITY, WARDEN, Respondent-Appellee.
No. 93-15524.
United States Court of Appeals, Ninth Circuit.
Submitted April 14, 1994.*Decided April 29, 1994.

Before:  SCHROEDER, D.W. NELSON AND CANBY, Circuit Judges.

ORDER

1
We affirm the judgment of the district court and deny petitioner's motion to enlarge the record.


2
Petitioner may file another habeas corpus petition in the district court and may make a timely motion to enlarge the record at the district court.  To prevail on a motion to enlarge the record, Petitioner will have to show cause and prejudice for failing to bring the newly discovered evidence forward earlier.


3
IT IS SO ORDERED.



*
 The panel unanimously find this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4